384 F.2d 745
Heman Lee ALLEN, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 24878.
United States Court of Appeals Fifth Circuit.
November 2, 1967.

Heman Lee Allen, pro se.
Earl Faircloth, Atty. Gen., Wallace E. Allbritton, Asst. Atty. Gen., Tallhassee, Fla., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
Allen has attempted to appeal from an order of the District Court for the Middle District of Florida denying his petition for a writ of habeas corpus. No notice of appeal or other document which can be considered as a notice of appeal has been filed in the district court or in this Court within the time required to confer jurisdiction for consideration of the appeal. Since the Court is without jurisdiction, it follows that the appeal must be and is


2
Dismissed.